United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, COLORADOWYOMING PERFORMANCE CLUSTER,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1747
Issued: July 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 2011 appellant, through her attorney, filed a timely appeal from the
February 2, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had
work-related disability for the period April 12, 2005 to August 15, 2008.
FACTUAL HISTORY
On February 10, 2006 appellant than a 50-year-old casual carrier, filed an occupational
disease claim, alleging that she sustained internal derangement of her right knee and bilateral
1

5 U.S.C. §§ 8101-8193.

sciatica due to the repetitive duties of her job. She stated that she first became aware of her
claimed conditions on March 1, 2005. Appellant stopped work on April 12, 2005 and was
terminated from the employing establishment effective April 14, 2005.2
In a May 6, 2005 report, Dr. Christopher J. Keenan, an attending Board-certified family
practitioner, restricted appellant from climbing stairs due to an “internal injury” of her right knee.
He did not specify the purpose for the restriction.
In a March 1, 2006 report, Dr. Christopher B. Ryan, an attending Board-certified
physiatrist, provided a description of his first examination of appellant. He noted that her
complaints began in late March 2005 or early April 2005 due to her new duties of carrying mail.
Dr. Ryan described the reported April 12, 2005 incident3 and detailed appellant’s employment
duties at K-Mart which were performed after she stopped working for the employing
establishment on April 12, 2005. He reviewed medical records from 2005 and found that they
showed slight swelling and minimal effusion of the right knee. Dr. Ryan provided a diagnosis of
substantial permanent aggravation of right knee osteoarthritis which he stated was related to the
employment duties appellant described in filing her Form CA-2.
In an April 3, 2007 report, Dr. Ryan reiterated some of the historical information and
noted that he had reviewed an October 24, 2003 magnetic resonance imaging (MRI) scan study
which showed significant degenerative changes, bursitis and chondromalacia. He again
reviewed the 2005 medical records and described the results of a right knee MRI scan study
dated February 15, 2007, which showed moderate osteoarthritis, very significant patellofemoral
joint space loss and chondromalacia.
In an April 3, 2008 report, Dr. Ryan noted that appellant’s walking in the snow at work in
early April 2005 contributed to the aggravation of her right knee condition. He termed the
reported April 12, 2005 incident as the “straw that broke the camels back,” but indicated that her
exposure was over the course of more than one day and therefore was properly classified as an
occupational illness. Dr. Ryan noted that performance of the physical examination was difficult
and provided little, if any, evidence of the aggravation, but indicated that the diagnostic testing
from October 2003 demonstrated convincing objective findings. He stated that osteoarthritis
does not generally resolve and indicated that appellant’s performance of work duties in March
and April 2005, including actions involved in the April 12, 2005 incident, contributed to her
degenerative arthritis. Dr. Ryan stated that appellant suffered a worsening of her condition
during that time frame. He stated that any aggravation of an underlying degenerative condition
could not be determined by physical examination and posited that his earlier reports could be
seen as highlighting the traumatic injury, but in reviewing the circumstances more closely, he
2

After April 12, 2005, appellant worked for private employers, including K-Mart, where she worked as a sales
clerk.
3

On April 25, 2005 appellant filed a Form CA-1, notice of traumatic injury, stating that on April 12, 2005, at
11:00 a.m., her knee tore when going up and down stairs at work. She described the nature of her injury as torn
ligament fibers to the right knee. OWCP denied this traumatic injury claim in decisions dated June 22, 2005,
January 19 and December 11, 2007 and July 23, 2008. It acknowledged that appellant sustained an occupational
disease due to her repetitive work duties prior to April 12, 2005 and the issue of whether she sustained a traumatic
work injury on April 12, 2005 is not currently before the Board.

2

believed that the April 12, 2005 incident should be included as part of the longer term
occupational exposure.
After extensive development of the claim, OWCP found in a July 23, 2008 decision that
appellant’s case should be accepted for the occupational condition of temporary aggravation of
right knee osteoarthritis. It later effectively accepted that she suffered a work-related permanent
aggravation of right knee osteoarthritis due to her repetitive job duties, including engaging in
extensive walking, prior to stopping work on April 14, 2005.
OWCP issued three letters dated July 24, 2008. In a letter to appellant’s employer, it
described the medical evidence from April and May 2005 and the contents of an April 3, 2008
medical report of Dr. Ryan. OWCP asked for a copy of appellant’s job description as a casual
carrier, any limited-duty job offers and copies of paperwork which described her termination
from employment. In a letter to Dr. Ryan, it sought clarification of whether a temporary or
permanent aggravation of osteoarthritis had occurred. OWCP provided definitions of temporary
and permanent aggravations and asked Dr. Ryan to describe the objective findings which
supported that a material worsening of the condition had occurred, with medical rationale for his
belief that a permanent aggravation had occurred, if he believed that had occurred. In a letter to
appellant, it asked for detailed information about her employment after April 12, 2005, including
pay rates, the employer’s name, physical requirements of the jobs and any special skills she
needed to perform those jobs.
By submission of a Form CA-7 dated August 24, 2008, appellant requested compensation
for the period April 12, 2005 through August 15, 2008.
By letter dated September 17, 2008, OWCP advised appellant that her claim was so
deficient it was impossible to process and that the case was being administratively closed. It
informed her that she could refile a claim for any periods for which there was a factual and legal
basis to claim compensation. Appellant’s attorney responded to the September 17, 2008 letter on
September 25, 2008, asking that OWCP issue a formal denial of the claim.
In an October 9, 2008 report, Dr. Ryan indicated that osteoarthritis was a condition which
would have occurred in any case, but noted that appellant had encountered significant challenges
to her knee. He stated that in the course of her work performance carrying mail in deep snow up
and down hills, she had an aggravation of her condition. Dr. Ryan stated that recent x-rays had
revealed significant osteophytes and a loss of substantial cartilage and that this demonstrated a
permanent aggravation. He noted that appellant had been able to work and use her legs
vigorously before the occupational exposure, but indicated that she was now relegated to a
sedentary state. Dr. Ryan commented that September 3, 2008 x-rays showed that articular
cartilage in the right knee had decreased to three millimeters.
By submission of a Form CA-7 dated November 1, 2008, appellant claimed a schedule
award due to her accepted work injury.
In a letter dated December 5, 2008, OWCP asked the employing establishment several
questions, including a request for an explanation of the circumstances of appellant’s failure to
return to federal employment after April 12, 2005.

3

On December 23, 2008 counsel submitted a copy of part of a transcript and decision from
Administrative Judge Marianna Warmee of the Equal Employment Opportunity Commission
(EEOC). Judge Warmee found that a supervisor had discriminated against appellant with respect
to her termination of employment by recommending that she not be rehired. Various forms of
restitution and remedial action were ordered by Judge Warmee.
Appellant submitted excerpts from testimony Dr. Ryan provided at EEOC hearings held
on April 16 and 17, 2007. In this testimony, Dr. Ryan indicated that, prior to April 12, 2005, she
sustained a permanent aggravation of her right knee osteoarthritis. He stated that appellant
required various work restrictions, including limiting the amount of carrying, stair climbing,
squatting and kneeling she could perform.4
In a January 30, 2009 letter, Dianna Kremheller, a human resources official with the
employing establishment, stated that appellant had been removed for cause. She asserted that
appellant’s removal was unconnected to any claimed work injury.
In an April 30, 2009 decision, appellant received a schedule award for a 21 percent
permanent impairment of her right leg.
On June 11, 2009 OWCP issued two letters, one to the employing establishment
requesting information about appellant’s earnings from any postal reemployment which had
occurred and payment of any awards for back pay which had been ordered by Judge Warmee.
The second letter was issued to counsel and asked for information about appellant’s earnings
from private employment after April 12, 2005. The employing establishment responded by letter
dated July 2, 2009, stating that no action had been taken regarding Judge Warmee’s order and
noting that it had appealed the decision.
In an August 17, 2009 report, Dr. Ryan stated that diagnostic testing revealed endstage
osteoarthritis, that the effects of the injury had not ceased and that appellant would need a total
knee arthroplasty which would only be considered after significant weight loss. He stated that
her tolerance for walking, standing, kneeling, stooping, squatting and crawling was greatly
limited. Dr. Ryan noted that appellant could walk about a block and that she could not perform
the job she held when she was injured. He anticipated a return to modified work after the
surgery and stated that she could not drive while at work and needed transportation to and from
any work activities.
By letter dated July 16, 2010, OWCP wrote to appellant and described the requirements
for establishing entitlement to compensation. It requested contemporaneous medical evidence
supporting disability for the claimed period from April 12, 2005 through August 15, 2008,
including evidence of a cause and effect relationship based upon a proper factual and medical
background supported by objective medical evidence.
Counsel responded by letter dated August 5, 2010. He noted that diagnoses of torn and
sprained ligaments had been presented by the hospital and noted their restrictions, as well as
restrictions imposed by Dr. Keenan on May 6, 2005. Counsel stated that OWCP erred in stating
4

Appellant later submitted additional excerpts from this testimony.

4

that Dr. Ryan had not provided work restrictions and described those restrictions. He discussed
Dr. Ryan’s testimony at the EEOC hearings held on April 16 and 17, 2007.
By decision dated August 16, 2010, OWCP denied appellant’s claim for compensation
for the period April 12, 2005 through August 15, 2008. It noted that she had held several jobs
after being terminated by the employing establishment and that the medical evidence which was
contemporaneous with the beginning dates of claimed disability cited no objective findings that
her work-related condition caused disability for any specific period.
Appellant requested a telephonic hearing with an OWCP hearing representative. During
the hearing held on December 7, 2010, counsel opined that he believed OWCP did not want to
issue a decision until the EEOC had issued a decision on the employing establishment’s appeal
of the prior EEOC decision. He argued that appellant was being deprived of her rights and
indicated that he did not know when another EEOC decision would be issued. Counsel argued
that Dr. Ryan had provided adequate evidence to establish the claim and noted that, although
OWCP had accepted a temporary aggravation, the payment of the schedule award was a de facto
acceptance of a permanent aggravation. He stated that he disagreed that Dr. Ryan had provided
equivocal opinions, noting that his assertions were of a probable nature. Counsel asserted that
while Judge Warmee’s decision was not binding, it had some probative and evidentiary value.
Appellant testified that she could not return to work for the employing establishment due to her
work-related injuries.
At the hearing, OWCP’s hearing representative advised appellant and counsel that he
would not revisit the decisions which had been made in appellant’s April 12, 2005 traumatic
injury claim and could not base payment of compensation on disability arising from that claim,
but indicated that he had reviewed medical evidence that was submitted in connection with that
claim.5 The hearing representative noted that the medical evidence from after April 12, 2005
was sparse and did not support either partial or total disability. He indicated that he agreed with
counsel that, given the granting of a schedule award, appellant actually had a work-related
permanent aggravation of right knee osteoarthritis. The hearing representative indicated that
appellant needed to submit rationalized medical evidence supporting her claim for periods of
work-related disability after April 12, 2005.
In a February 2, 2011 decision, OWCP’s hearing representative affirmed the August 16,
2010 decision. He found that the reports of Dr. Ryan discussed the permanent aggravation of
appellant’s right knee condition, but did not contain a rationalized opinion on specific periods of
work-related disability between April 12, 2005 and August 15, 2008.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim including the fact that the individual is an “employee of the United States”
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
5

The Board notes that the relevant medical evidence from the traumatic injury claim has been included in the file
for the present claim.

5

and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.6 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between appellant’s diagnosed condition and the compensable employment factors. The opinion
of the physician must be based on a complete factual and medical background of appellant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by appellant.7
Whether a particular employment injury causes disability for employment and the
duration of that disability are medical issues which must be proved by a preponderance of
reliable, probative and substantial medical evidence.8
ANALYSIS
OWCP accepted that appellant suffered a work-related permanent aggravation of right
knee osteoarthritis due to her repetitive job duties, including engaging in extensive walking, prior
to stopping work on April 14, 2005. By submission of a Form CA-7 dated August 24, 2008,
appellant requested compensation for the period April 12, 2005 through August 15, 2008.
The Board finds that appellant did not meet her burden of proof to establish that she had
work-related disability for the claimed period. The medical evidence from the period
immediately following April 12, 2005 is sparse and does not provide objective evidence or
medical reasoning for the claimed period of disability. Dr. Ryan, a Board-certified physiatrist,
began serving as appellant’s physician on March 1, 2006. He submitted narrative reports dated
March 1, 2006, April 3, 2007, April 3 and October 9, 2008 and August 17, 2009, along with
other brief reports. The record also contains excerpts from testimony Dr. Ryan provided at
EEOC hearings held on April 16 and 17, 2007. Although he expressed his belief that appellant
sustained a permanent occupational injury prior to April 12, 2005, Dr. Ryan did not provide a
clear, rationalized opinion that appellant sustained disability due to her employment duties for
specific periods between April 12, 2005 and August 15, 2008. Such medical rationale is
especially necessary as Dr. Ryan did not begin to treat appellant until well after she stopped
working for the employing establishment.
In his reports, Dr. Ryan asserted that a permanent aggravation of the preexisting
condition occurred, although he admitted that physical examinations were difficult to perform
and did not demonstrate such an aggravation. He cited the diagnostic testing as the indicator for
the aggravation. As OWCP’s hearing representative noted at the hearing and in his February 2,
2011 decision, OWCP effectively accepted that appellant sustained a permanent aggravation of
6

J.F., Docket No. 09-1061 (issued November 17, 2009).

7

See E.J., Docket No. 09-1481 (issued February 19, 2010).

8

W.D., Docket No. 09-658 (issued October 22, 2009).

6

her preexisting right knee condition rather than a temporary aggravation by virtue of its schedule
award determination. However, that does not necessarily confer entitlement to disability
compensation as requested. The hearing representative noted that nearly all of the discussion in
Dr. Ryan’s reports has concerned the nature of appellant’s conditions and treatment, but not her
disability status. In an October 9, 2008 report, Dr. Ryan stated that appellant was relegated to
sedentary status. That report was prepared after the period of claimed disability and the report
does not specify any specific period of disability. Moreover, Dr. Ryan did not clearly specify
that this sedentary status was caused by a work-related condition. In an August 17, 2009 report,
he stated that appellant could not perform the job she held when first injured, but this report did
not specify the cause of the reported disability and was prepared after the period of claimed
disability.
On appeal, counsel argued that the reports of Dr. Ryan established appellant’s claim for
periods of work-related disability between April 12, 2005 and August 15, 2008. He placed great
emphasis on excerpts from testimony Dr. Ryan provided at EEOC hearings held on April 16 and
17, 2007 and quoted various portions of this testimony. Counsel also discussed the
above-described narrative reports of Dr. Ryan and quoted portions of the reports which he felt
helped to establish appellant’s claim. These narrative reports do not contain a rationalized
medical opinion on the claimed work-related disability for the reasons previously discussed
herein. The Board has reviewed the April 2007 testimony excerpts and finds that they have the
same deficiencies as the above-detailed narrative reports of Dr. Ryan. In this testimony,
Dr. Ryan discussed his belief that appellant sustained a permanent occupational injury prior to
April 12, 2005, but he did not provide a clear, rationalized opinion that she sustained disability
from employment due to this condition between April 12, 2005 and August 15, 2008 as claimed.9
The record contains numerous medical reports concerning appellant’s medical condition,
including her right knee osteoarthritis. However, no medical evidence has been received which
adequately addresses the issues OWCP’s hearing representative described at the hearing. Absent
medical evidence establishing specific periods of disability as a result of the medical conditions
which arose from the accepted occupational disease claim, appellant has failed to meet her
burden of proof in establishing entitlement to disability compensation under FECA.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she had
work-related disability for the period April 12, 2005 to August 15, 2008.

9

On appeal, counsel suggested that an EEOC decision of record helped to establish appellant’s claim. However,
the issue in the present case is medical in nature and must be resolved by the submission of relevant, probative
medical evidence.

7

ORDER
IT IS HEREBY ORDERED THAT the February 2, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 13, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

